PER CURIAM.
The judgment dated October 15, 1979 (Case No. 80—185) and the order dated June 16, 1980 (Case No. 80-1271) are severally affirmed. Appellant Sanken, Inc., a corporation, which filed a “joinder in appeal” in Case No. 80-1271, was not a party to this action and its rights, if any, have not been adjudicated by the judgment of October 15, 1979, or the order of June 16, 1980, which are, respectively, the subject of these two appeals.
AFFIRMED.
DOWNEY and BERANEK, JJ., and OWEN, WILLIAM C., Jr., Retired, Associate Judge, concur.